Citation Nr: 1436086	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-42 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected hepatitis B.

2.  Entitlement to an initial rating in excess of 20 percent for hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1971 to June 1982, and had more than one year and 11 months of prior unspecified active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  March 2010 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and the Appeals Management Center in Washington, D.C., respectively.  In March 2014, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder for additional development.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals a January 2014 Appellant's Brief; VA treatment records dated through June 2014, which were considered in the June 2014 supplemental statement of the case regarding the issue of entitlement to service connection for an acquired psychiatric disorder; and a July 2014 notice of disagreement as to the initially assigned rating for hepatitis B. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that in his October 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Subsequently, in September 2011, he withdrew his request for a Board hearing.  However, in May 2014, the Veteran submitted a written request for a video-conference hearing before the Board.  To date, a Board hearing has not been scheduled.  Under these circumstances, this case must be remanded so that the Veteran is afforded his requested Board video-conference hearing.  38 C.F.R. 
§§ 20.700, 20.702, 20.704 (2013).

Pertaining to the Veteran's initial rating claim, the Board notes that an April 2014 rating decision effectuated the Board's award of compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis B and assigned an initial 20 percent rating, effective June 18, 2009.  Thereafter, in July 2014, the Veteran submitted a notice of disagreement to the AOJ as to such denial.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 . Thus, remand for issuance of a statement of the case on this issue is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Regarding his claim for service connection for an acquired psychiatric disorder, schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

2.  Provide the Veteran and his representative with statement of the case on the issue of entitlement to an initial rating in excess of 20 percent for hepatitis B.  Please advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



